 



Exhibit 10.2
Volcano Corporation
6,800,000 Shares of Common Stock
Underwriting Agreement
June 14, 2006
J.P. Morgan Securities Inc.
Piper Jaffray & Co.
Bear, Stearns & Co., Inc.
Cowen and Company, LLC
  As Representatives of the
  several Underwriters listed
  in Schedule 1 hereto
c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, New York 10172
and
c/o Piper Jaffray & Co.
800 Nicollet Mall
Minneapolis, Minnesota 55402
Ladies and Gentlemen:
     Volcano Corporation, a Delaware corporation (the “Company”), proposes to
issue and sell to the several Underwriters listed in Schedule 1 hereto (the
“Underwriters”), for whom you are acting as representatives (the
“Representatives”), an aggregate of 6,800,000 shares of common stock, par value
$0.001 per share, of the Company (the “Underwritten Shares”) and, at the option
of the Underwriters, up to an additional 1,020,000 shares of common stock, par
value $0.001 per share, of the Company (the “Option Shares”). The Underwritten
Shares and the Option Shares are herein referred to as the “Shares”. The shares
of common stock, par value $0.001 per share, of the Company to be outstanding
after giving effect to the sale of the Shares are herein referred to as the
“Stock”. The Stock, including the Shares, will have attached thereto rights (the
“Rights”) to purchase Series A Junior Participating Preferred Stock. The Rights
are to be issued pursuant to a Rights Agreement (the “Rights Agreement”) to be
dated as of June 20, 2006 between the Company and American Stock Transfer &
Trust Company.
     The Company hereby confirms its agreement with the several Underwriters
concerning the purchase and sale of the Shares, as follows:



--------------------------------------------------------------------------------



 



  2

     1. Registration Statement. The Company has prepared and filed with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Securities Act”), a registration statement (File
No. 333-132678) including a prospectus, relating to the Shares and Rights. Such
registration statement, as amended at the time it becomes effective, including
the information, if any, deemed pursuant to Rule 430A, 430B or 430C under the
Securities Act to be part of the registration statement at the time of its
effectiveness (“Rule 430 Information”), is referred to herein as the
“Registration Statement”; and as used herein, the term “Preliminary Prospectus”
means each prospectus included in such registration statement (and any
amendments thereto) before it becomes effective, any prospectus filed with the
Commission pursuant to Rule 424(a) under the Securities Act and the prospectus
included in the Registration Statement at the time of its effectiveness that
omits Rule 430 Information, and the term “Prospectus” means the prospectus in
the form first used (or made available upon request of purchasers pursuant to
Rule 173 under the Securities Act) in connection with confirmation of sales of
the Shares. If the Company has filed an abbreviated registration statement
pursuant to Rule 462(b) under the Securities Act (the “Rule 462 Registration
Statement”), then any reference herein to the term “Registration Statement”
shall be deemed to include such Rule 462 Registration Statement. Capitalized
terms used but not defined herein shall have the meanings given to such terms in
the Registration Statement and the Prospectus.
     At or prior to the time when sales of the Shares were first made (the “Time
of Sale”), the Company had prepared the following information (collectively with
the pricing information set forth on Annex B hereto, the “Time of Sale
Information”): a Preliminary Prospectus dated June 1, 2006, and each
“free-writing prospectus” (as defined pursuant to Rule 405 under the Securities
Act) listed on Annex B hereto.
     2. Purchase of the Shares by the Underwriters. (a) The Company agrees to
issue and sell the Shares to the several Underwriters as provided in this
Agreement, and each Underwriter, on the basis of the representations, warranties
and agreements set forth herein and subject to the conditions set forth herein,
agrees, severally and not jointly, to purchase from the Company the respective
number of Underwritten Shares set forth opposite such Underwriter’s name in
Schedule 1 hereto at a price per share (the “Purchase Price”) of $7.44.
     In addition, the Company agrees to issue and sell the Option Shares to the
several Underwriters as provided in this Agreement, and the Underwriters, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, shall have the option to purchase,
severally and not jointly, from the Company the Option Shares at the Purchase
Price.
     If any Option Shares are to be purchased, the number of Option Shares to be
purchased by each Underwriter shall be the number of Option Shares which bears
the same ratio to the aggregate number of Option Shares being purchased as the
number of Underwritten Shares set forth opposite the name of such Underwriter in
Schedule 1 hereto (or such number increased as set forth in Section 10 hereof)
bears to the aggregate number of Underwritten Shares being



--------------------------------------------------------------------------------



 



3

purchased from the Company by the several Underwriters, subject, however, to
such adjustments to eliminate any fractional Shares as the Representatives in
their sole discretion shall make.
     The Underwriters may exercise the option to purchase the Option Shares at
any time in whole, or from time to time in part, on or before the thirtieth day
following the date of this Agreement, by written notice from the Representatives
to the Company. Such notice shall set forth the aggregate number of Option
Shares as to which the option is being exercised and the date and time when the
Option Shares are to be delivered and paid for which may be the same date and
time as the Closing Date (as hereinafter defined) but shall not be earlier than
the Closing Date nor later than the tenth full business day (as hereinafter
defined) after the date of such notice (unless such time and date are postponed
in accordance with the provisions of Section 10 hereof). Any such notice shall
be given at least two Business Days prior to the date and time of delivery
specified therein.
     (b) The Company understands that the Underwriters intend to make a public
offering of the Shares as soon after the effectiveness of this Agreement as in
the judgment of the Representatives is advisable, and initially to offer the
Shares on the terms set forth in the Prospectus. The Company acknowledges and
agrees that the Underwriters may offer and sell Shares to or through any
affiliate of an Underwriter and that any such affiliate may offer and sell
Shares purchased by it to or through any Underwriter.
     (c) Payment for the Shares shall be made by wire transfer in immediately
available funds to the account specified by the Company to the Representatives
in the case of the Underwritten Shares, at the offices of Morrison & Foerster
LLP, 12531 High Bluff Drive, San Diego, California 92130 at 10:00 A.M. New York
City time on June 20, 2006, or at such other time or place on the same or such
other date, not later than the fifth business day thereafter, as the
Representatives and the Company may agree upon in writing or, in the case of the
Option Shares, on the date and at the time and place specified by the
Representatives in the written notice of the Underwriters’ election to purchase
such Option Shares. The time and date of such payment for the Underwritten
Shares is referred to herein as the “Closing Date” and the time and date for
such payment for the Option Shares, if other than the Closing Date, is herein
referred to as the “Additional Closing Date”.
     Payment for the Shares to be purchased on the Closing Date or the
Additional Closing Date, as the case may be, shall be made against delivery to
the Representatives for the respective accounts of the several Underwriters of
the Shares to be purchased on such date in definitive form registered in such
names and in such denominations as the Representatives shall request in writing
not later than two full business days prior to the Closing Date or the
Additional Closing Date, as the case may be, with any transfer taxes payable in
connection with the sale of the Shares duly paid by the Company. The
certificates for the Shares will be made available for inspection and packaging
by the Representatives at the office of J.P. Morgan Securities Inc. (“JPMorgan”)
set forth above not later than 1:00 P.M., New York City time, on the business
day prior to the Closing Date or the Additional Closing Date, as the case may
be.



--------------------------------------------------------------------------------



 



4

     (d) The Company acknowledges and agrees that the Underwriters are acting
solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Shares contemplated hereby (including in
connection with determining the terms of the offering) and not as a financial
advisor or a fiduciary to, or an agent of, the Company or any other person.
Additionally, neither the Representatives nor any other Underwriter is advising
the Company or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Underwriters shall have no responsibility or liability to the Company
with respect thereto. Any review by the Underwriters of the Company, the
transactions contemplated hereby or other matters relating to such transactions
will be performed solely for the benefit of the Underwriters and shall not be on
behalf of the Company.
     3. Representations and Warranties of the Company. The Company represents
and warrants to each Underwriter that:
     (a) Preliminary Prospectus. No order preventing or suspending the use of
any Preliminary Prospectus has been issued by the Commission, and each
Preliminary Prospectus, at the time of filing thereof, complied in all material
respects with the Securities Act and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company makes no representation and warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Underwriter furnished to the Company in writing by such Underwriter through
the Representatives expressly for use in any Preliminary Prospectus.
     (b) Time of Sale Information. The Time of Sale Information, at the Time of
Sale did not, and at the Closing Date and as of the Additional Closing Date, as
the case may be, will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation and warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use in such Time of
Sale Information. No statement of material fact included in the Prospectus has
been omitted from the Time of Sale Information and no statement of material fact
included in the Time of Sale Information that is required to be included in the
Prospectus has been omitted therefrom.
     (c) Issuer Free Writing Prospectus. Other than the Preliminary Prospectus
and the Prospectus, the Company (including its agents and representatives, other
than the Underwriters in their capacity as such) has not made, used, prepared,
authorized, approved or referred to and will not prepare, make, use, authorize,
approve or refer to any “written communication” (as defined in Rule 405 under
the Securities Act) that constitutes an offer to sell or solicitation of an
offer to buy the Shares (each such communication by the Company or its agents
and representatives



--------------------------------------------------------------------------------



 



5

(other than a communication referred to in clause (i) below) an “Issuer Free
Writing Prospectus”) other than (i) any document not constituting a prospectus
pursuant to Section 2(a)(10)(a) of the Securities Act or Rule 134 under the
Securities Act or (ii) the documents listed on Annex B hereto and other written
communications approved in writing in advance by the Representatives. Each such
Issuer Free Writing Prospectus complied in all material respects with the
Securities Act, has been filed in accordance with the Securities Act (to the
extent required thereby) and, when taken together with the Preliminary
Prospectus accompanying, or delivered prior to delivery of, such Issuer Free
Writing Prospectus, did not, and at the Closing Date and as of the Additional
Closing Date, as the case may be, will not, contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in each such Issuer
Free Writing Prospectus in reliance upon and in conformity with information
relating to any Underwriter furnished to the Company in writing by such
Underwriter through the Representatives expressly for use in any Issuer Free
Writing Prospectus.
     (d) Registration Statement and Prospectus. The Registration Statement has
been declared effective by the Commission. No order suspending the effectiveness
of the Registration Statement has been issued by the Commission and no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or related to the offering has been initiated or, to the
knowledge of the Company, threatened by the Commission; as of the applicable
effective date of the Registration Statement and any amendment thereto, the
Registration Statement complied and will comply in all material respects with
the Securities Act, and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein not misleading; and as of the
date of the Prospectus and any amendment or supplement thereto and as of the
Closing Date and as of the Additional Closing Date, as the case may be, the
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that the Company makes no representation and
warranty with respect to any statements or omissions made in reliance upon and
in conformity with information relating to any Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use in the Registration Statement and the Prospectus and any amendment or
supplement thereto.
     (e) Financial Statements. Except as permitted by that certain letter from
the Commission to the Company, dated as of October 13, 2005, the financial
statements and the related notes thereto of the Company and its consolidated
subsidiaries included in the Registration Statement, the Time of Sale
Information and the Prospectus comply in all material respects with the
applicable requirements of the Securities Act and the Securities Exchange Act of
1934, as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Exchange Act”), as applicable, and present fairly the
financial position of the Company and its subsidiaries as of the dates indicated
and the results of their operations and the changes in their cash flows for the
periods specified; such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis



--------------------------------------------------------------------------------



 



6

throughout the periods covered thereby, and the supporting schedules included in
the Registration Statement present fairly the information required to be stated
therein; and the other financial information included in the Registration
Statement, the Time of Sale Information and the Prospectus has been derived from
the accounting records of the Company and its subsidiaries and presents fairly
the information shown thereby; and the pro forma financial information and the
related notes thereto included in the Registration Statement, the Time of Sale
Information and the Prospectus have been prepared in accordance with the
applicable requirements of the Securities Act and the Exchange Act, as
applicable, and the assumptions underlying such pro forma financial information
are reasonable and are set forth in the Registration Statement, the Time of Sale
Information and the Prospectus.
     (f) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in the Registration Statement, the Time of
Sale Information and the Prospectus, except as disclosed therein or contemplated
thereby, (i) there has not been any change in the capital stock or long-term
debt of the Company or any of its subsidiaries, or any dividend or distribution
of any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, or any material adverse change, or any development
involving a prospective material adverse change, in or affecting the business,
properties, management, financial position, stockholders’ equity, results of
operations or prospects of the Company and its subsidiaries taken as a whole;
(ii) neither the Company nor any of its subsidiaries has entered into any
transaction or agreement that is material to the Company and its subsidiaries
taken as a whole or incurred any liability or obligation, direct or contingent,
that is material to the Company and its subsidiaries taken as a whole; and
(iii) neither the Company nor any of its subsidiaries has sustained any material
loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, except in each case as otherwise disclosed
in the Registration Statement, the Time of Sale Information and the Prospectus.
     (g) Organization and Good Standing. The Company and each of its
subsidiaries have been duly organized and are validly existing and in good
standing under the laws of their respective jurisdictions of organization, are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company and its subsidiaries taken as a whole (a “Material
Adverse Effect”). The Company does not own or control, directly or indirectly,
any corporation, association or other entity other than the subsidiaries listed
in Exhibit 21 to the Registration Statement. The subsidiaries listed in
Schedule 2 to this Agreement are the only significant subsidiaries of the
Company.
     (h) Capitalization. The Company has an authorized capitalization as set
forth in the Registration Statement, the Time of Sale Information and the
Prospectus under the heading



--------------------------------------------------------------------------------



 



7

“Capitalization”; all the outstanding shares of capital stock of the Company
have been duly and validly authorized and issued and are fully paid and
non-assessable and are not subject to any pre-emptive or similar rights; except
as described in or expressly contemplated by the Registration Statement, the
Time of Sale Information and the Prospectus, there are no outstanding rights
(including, without limitation, pre-emptive rights), warrants or options to
acquire, or instruments convertible into or exchangeable for, any shares of
capital stock or other equity interest in the Company or any of its
subsidiaries, or any contract, commitment, agreement, understanding or
arrangement of any kind relating to the issuance of any capital stock of the
Company or any such subsidiary, any such convertible or exchangeable securities
or any such rights, warrants or options; the capital stock of the Company
conforms in all material respects to the description thereof contained in the
Registration Statement, the Time of Sale Information and the Prospectus; and all
the outstanding shares of capital stock or other equity interests of each
subsidiary of the Company have been duly and validly authorized and issued, are
fully paid and non-assessable and are owned directly or indirectly by the
Company, free and clear of any lien, charge, encumbrance, security interest,
restriction on voting or transfer or any other claim of any third party.
     (i) Due Authorization. The Company has full right, power and authority to
execute and deliver this Agreement and to perform its obligations hereunder; and
all action required to be taken for the due and proper authorization, execution
and delivery by it of this Agreement and the consummation by it of the
transactions contemplated hereby has been duly and validly taken.
     (j) Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by the Company and constitutes a valid and legally
binding agreement of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equitable principles relating to enforceability. This Agreement conforms in
all material respects to the description thereof contained in the Registration
Statement, the Time of Sale Information and the Prospectus.
     (k) The Shares. The Shares to be issued and sold by the Company hereunder
have been duly authorized by the Company and, when issued and delivered and paid
for as provided herein, will be duly and validly issued and will be fully paid
and nonassessable and will conform to the descriptions thereof in the Time of
Sale Information and the Prospectus; and the issuance of the Shares is not
subject to any preemptive or similar rights; the Rights Agreement has been duly
authorized, executed and delivered by the Company and constitutes a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally or
by equitable principles relating to enforceability; and the Rights have been
duly authorized by the Company and, when issued upon issuance of the Shares,
will be validly issued, and the Series A Junior Participating Preferred Stock
has been duly authorized by the Company and validly reserved for issuance and,
upon the exercise of the Rights in accordance with the terms of the Rights
Agreement, will be validly issued, fully paid and non-assessable.
     (l) No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event



--------------------------------------------------------------------------------



 



8

has occurred that, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant or condition
contained in any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject; or (iii) in violation of any law or statute or any judgment, order,
rule or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.
     (m) No Conflicts. The execution, delivery and performance by the Company of
this Agreement, the issuance and sale of the Shares and the consummation of the
transactions contemplated by this Agreement will not (i) conflict with or result
in a breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject, (ii) result in any violation of the provisions of the charter or
by-laws or similar organizational documents of the Company or any of its
subsidiaries or (iii) result in the violation of any law or statute or any
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority, except, in the case of clauses (i) and (iii) above, for
any such conflict, breach or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (n) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company of this Agreement, the issuance and sale of the Shares and the
consummation of the transactions contemplated by this Agreement, except for the
registration of the Shares under the Securities Act and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state securities laws in connection with the purchase
and distribution of the Shares by the Underwriters.
     (o) Legal Proceedings. Except as described in the Registration Statement,
the Time of Sale Information and the Prospectus, there are no legal,
governmental or regulatory investigations, actions, suits or proceedings pending
to which the Company or any of its subsidiaries is or may be a party or to which
any property of the Company or any of its subsidiaries is or may be the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its subsidiaries, could reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; no such investigations, actions,
suits or proceedings are threatened or, to the best knowledge of the Company,
contemplated by any governmental or regulatory authority or threatened by
others; and (i) there are no current or pending legal, governmental or
regulatory actions, suits or proceedings that are required under the Securities



--------------------------------------------------------------------------------



 



9

Act to be described in the Registration Statement that are not so described in
the Registration Statement, the Time of Sale Information and the Prospectus and
(ii) there are no statutes, regulations or contracts or other documents that are
required under the Securities Act to be filed as exhibits to the Registration
Statement or described in the Registration Statement or the Prospectus that are
not so filed as exhibits to the Registration Statement or described in the
Registration Statement, the Time of Sale Information and the Prospectus.
     (p) Independent Registered Public Accounting Firm. Ernst & Young LLP, who
have audited the Company’s consolidated financial statements and schedule as of
December 31, 2005 and 2004 and for each of the three years in the period ended
December 31, 2005, are an independent registered public accounting firm with
respect to the Company and its subsidiaries within the applicable rules and
regulations adopted by the Commission and the Public Company Accounting
Oversight Board (United States) and as required by the Securities Act. The
Company has no reason to believe that such accountants, in the performance of
their work for the Company, are in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated in connection therewith (collectively, the “Sarbanes-Oxley Act”).
     (q) Title to Real and Personal Property. The Company and its subsidiaries
have good and marketable title in fee simple to, or have valid rights to lease
or otherwise use, all items of real and personal property that are material to
the respective businesses of the Company and its subsidiaries, in each case free
and clear of all liens, encumbrances, claims and defects and imperfections of
title except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and its subsidiaries or
(ii) could not reasonably be expected, individually or in the aggregate, to have
a Material Adverse Effect.
     (r) Title to Intellectual Property. The Company and its subsidiaries own or
possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures) necessary for the conduct of their respective businesses
(“Intellectual Property”); and the conduct of their respective businesses will
not conflict in any material respect with any such rights of others, the Company
and its subsidiaries have not received any notice of any claim of infringement
or conflict with any such rights of others, and the Company is unaware of any
facts that would form a reasonable basis for any such claim. To the Company’s
knowledge, there is no infringement, misappropriation or violation by third
parties of any of the Intellectual Property, except as such infringement,
misappropriation or violation would not have a Material Adverse Effect. The
Intellectual Property owned by the Company and, to the knowledge of the Company,
the Intellectual Property licensed to the Company, have not been adjudged
invalid or unenforceable, in whole or in part, and there is no pending or
threatened action, suit, proceeding or claim by others challenging the validity
or scope of any such Intellectual Property, and the Company is unaware of any
facts which would form a reasonable basis for any such claim. To the Company’s
knowledge, no employee of the Company is in or has ever been in violation of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-solicitation agreement, nondisclosure
agreement or any restrictive



--------------------------------------------------------------------------------



 



10

covenant to or with a former employer where the basis of such violation relates
to such employee’s employment with the Company or actions undertaken by the
employee while employed with the Company.
     (s) No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers or suppliers of the Company
or any of its subsidiaries, on the other, that is required by the Securities Act
to be described in the Registration Statement and the Prospectus and that is not
so described in such documents and in the Time of Sale Information.
     (t) Investment Company Act. The Company is not and, after giving effect to
the offering and sale of the Shares and the application of the proceeds thereof
as described in the Registration Statement, the Time of Sale Information and the
Prospectus, will not be required to register as an “investment company” or an
entity “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder (collectively, “Investment Company Act”).
     (u) Public Utility Holding Company Act. Neither the Company nor any of its
subsidiaries is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” thereof within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
     (v) Taxes. The Company and its subsidiaries have paid all federal, state,
local and foreign taxes and filed all tax returns required to be paid or filed
through the date hereof; and except as otherwise disclosed in the Registration
Statement, the Time of Sale Information and the Prospectus, there is no tax
deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its subsidiaries or any of their respective
properties or assets.
     (w) Licenses and Permits. The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in the Registration Statement, the Time of
Sale Information and the Prospectus, except where the failure to possess or make
the same would not, individually or in the aggregate, have a Material Adverse
Effect; and except as described in the Registration Statement, the Time of Sale
Information and the Prospectus, neither the Company nor any of its subsidiaries
has received notice of any revocation or modification of any such license,
certificate, permit or authorization or has any reason to believe that any such
license, certificate, permit or authorization will not be renewed in the
ordinary course.
     (x) No Labor Disputes. No labor disturbance by or dispute with employees of
the Company or any of its subsidiaries exists or, to the best knowledge of the
Company, is contemplated or threatened and the Company is not aware of any
existing or imminent labor



--------------------------------------------------------------------------------



 



11

disturbance by, or dispute with, the employees of any of its or its
subsidiaries’ principal suppliers, contractors or customers, except as would not
have a Material Adverse Effect.
     (y) Compliance With Environmental Laws. (i) The Company and its
subsidiaries (x) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”); (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses; and (z) have not received notice of any actual or potential
liability for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and
(ii) there are no costs or liabilities associated with Environmental Laws of or
relating to the Company or its subsidiaries, except in the case of each of
(i)(x) and (i)(y) above, for any such failure to comply, or failure to receive
required permits, licenses or approvals, or cost or liability, as would not,
individually or in the aggregate, have a Material Adverse Effect.
     (z) Compliance With ERISA. Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is maintained, administered or contributed to by the
Company or any of its affiliates for employees or former employees of the
Company and its affiliates has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.
     (aa) Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
     (bb) Accounting Controls. The Company and its subsidiaries maintain systems
of “internal control over financial reporting” (as defined in Rule 13a-15(f) of
the Exchange Act) that



--------------------------------------------------------------------------------



 



12

comply with the requirements of the Exchange Act and have been designed by, or
under the supervision of, their respective principal executive and principal
financial officers, or persons performing similar functions, to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles, including, but not limited to internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as disclosed in the Registration Statement,
the Time of Sale Information and the Prospectus, there are no material
weaknesses in the Company’s internal controls.
     (cc) Insurance. The Company and its subsidiaries have insurance covering
their respective properties, operations, personnel and businesses, including
business interruption insurance, which insurance is in amounts and insures
against such losses and risks as are adequate to protect the Company and its
subsidiaries and their respective businesses; and neither the Company nor any of
its subsidiaries has (i) received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.
     (dd) No Unlawful Payments. Neither the Company nor any of its subsidiaries
nor, to the best knowledge of the Company, any director, officer, agent,
employee or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (ee) Compliance with Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened.



--------------------------------------------------------------------------------



 



13

     (ff) Compliance with OFAC. None of the Company, any of its subsidiaries or,
to the knowledge of the Company, any director, officer, agent, employee or
Affiliate of the Company or any of its subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”); and the Company will not directly or
indirectly knowingly use the proceeds of the offering of the Shares hereunder,
or lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.
     (gg) No Restrictions on Subsidiaries. No subsidiary of the Company is
currently prohibited, directly or indirectly, under any agreement or other
instrument to which it is a party or is subject, from paying any dividends to
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Company any loans or advances to such subsidiary
from the Company or from transferring any of such subsidiary’s properties or
assets to the Company or any other subsidiary of the Company.
     (hh) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Underwriter for a brokerage commission, finder’s fee
or like payment in connection with the offering and sale of the Shares.
     (ii) No Registration Rights. No person has the right to require the Company
or any of its subsidiaries to register any securities for sale under the
Securities Act by reason of the filing of the Registration Statement with the
Commission or the issuance and sale of the Shares.
     (jj) No Stabilization. The Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Shares.
     (kk) Business With Cuba. The Company has complied with all provisions of
Section 517.075, Florida Statutes (Chapter 92-198, Laws of Florida) relating to
doing business with the Government of Cuba or with any person or affiliate
located in Cuba.
     (ll) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in the Registration Statement, the Time of Sale Information and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.
     (mm) Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included in the Registration Statement, the Time of Sale
Information and the Prospectus is not based on or derived from sources that are
reliable and accurate in all material respects.



--------------------------------------------------------------------------------



 



14

     (nn) Sarbanes-Oxley Act. There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply with any provision of the Sarbanes-Oxley Act, including
Section 402 related to loans and Sections 302 and 906 related to certifications.
     (oo) Status under the Securities Act. The Company is not an ineligible
issuer as defined under the Securities Act, in each case at the times specified
in the Securities Act in connection with the offering of the Shares.
     (pp) Exchange Listing. The Shares have been approved for listing on the
National Association of Securities Dealers Automated Quotations National Market
(the “Nasdaq National Market”), subject to official notice of issuance.
     (qq) Occupational Health and Safety. The Company (i) is in compliance, in
all material respects, with any and all applicable foreign, federal, state and
local laws, rules, regulations, treaties, statutes and codes promulgated by any
and all governmental authorities (including pursuant to the Occupational Health
and Safety Act) relating to the protection of human health and safety in the
workplace (“Occupational Laws”); (ii) has received all material permits,
licenses or other approvals required of it under applicable Occupational Laws to
conduct its business as currently conducted; and (iii) is in compliance, in all
material respects, with all terms and conditions of such permit, license or
approval, and the Company does not have knowledge of any facts, circumstances or
developments relating to its operations or cost accounting practices that could
reasonably be expected to form the basis for or give rise to such actions,
suits, investigations or proceedings. No action, proceeding, revocation
proceeding, writ, injunction or claim is pending or threatened against the
Company relating to Occupational Laws.
     (rr) NASD. The Company’s board of directors has validly appointed an audit
committee whose composition satisfies the requirements of the Rules of the
National Association of Securities Dealers, Inc. (the “NASD Rules”). The
Company’s board of directors and/or the audit committee has adopted a charter
that satisfies the requirements of the NASD Rules.
     (ss) Compliance with Laws. The Company has materially complied with, is not
in material violation of, and has not received any written notices of violation
with respect to, any foreign, federal, state or local statute, law or
regulation, including without limitation all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, reimbursement, storage, import, export or disposal of any product
manufactured or distributed by the Company (“Applicable Laws”), or any license,
certificate, approval, clearance, authorization, permit, supplement or amendment
required by any Applicable Laws (“Authorizations”). The Company possesses all
material Authorizations and such material Authorizations are in full force and
effect. The Company is, and its products are, in compliance in all material
respects with all Authorizations and Applicable Laws, including, but not limited
to, all laws, statutes, rules, regulations, or orders administered, issued or
enforced by the Federal Food and Drug Administration (the “FDA”) or any other
federal or foreign governmental authority having authority over the Company or
any of its products (“Governmental Authority”). Except as



--------------------------------------------------------------------------------



 



15

described in the Registration Statement, the Time of Sale Information and the
Prospectus, the Company has not received from the FDA or any other Governmental
Authority any notice of adverse findings, regulatory letters, notices of
violations, Warning Letters, criminal proceeding notices under Section 305 of
the Federal Food, Drug, and Cosmetic Act, or other similar communication from
the FDA or other Governmental Authority alleging or asserting material
noncompliance with Applicable Laws or any Authorizations, and there have been no
seizures conducted or threatened by the FDA or other Governmental Authority, and
no recalls, market withdrawals, field notifications, notifications of
misbranding or adulteration, safety alerts or similar actions relating to the
safety or efficacy of the Company’s products conducted, requested or threatened
by the FDA or other Governmental Authority relating to the products sold by the
Company. Except as described in the Registration Statement, the Time of Sale
Information and the Prospectus, the Company has not, either voluntarily or
involuntarily, initiated, conducted, or issued or caused to be initiated,
conducted or issued, any recall, market withdrawal, safety alert, “dear doctor”
letter, or other similar notice or action relating to the alleged lack of safety
or efficacy of any of the Company’s products or any alleged product defect or
violation, and the Company has no knowledge that any Governmental Authority has
initiated, conducted or intends to initiate any such notice or action. The
Company has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other similar action from any
Governmental Authority alleging that any product operation or activity is in
material violation of any Applicable Laws or Authorizations and has no knowledge
that any such Governmental Authority is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding. Each regulatory
submission for the Company’s products has been filed, cleared and maintained in
compliance in all material respects with all Applicable Laws and Authorizations,
including without limitation applicable federal statutes, rules, regulations or
orders administered or promulgated by the FDA or other Governmental Authority,
and all laboratory and clinical studies, and tests that support clearance of its
products have been conducted in all material respects in compliance with
accepted professional scientific standards and all Applicable Laws and
Authorizations in all material respects. No filing or submission to the FDA or
any other Governmental Authority, intended to be the basis for any
Authorization, contains any material omission or material false information, and
the Company has not received any notices or correspondence from any Governmental
Authority (including, but not limited to, the FDA) requiring suspension of any
studies, tests, or clinical trials conducted by or on behalf of the Company.
Except as described in the Registration Statement, the Time of Sale Information
and the Prospectus, there currently are not any clinical trials being conducted
by or on behalf of the Company where the underlying data will or is intended to
be submitted to the FDA, nor are there any applications for premarket approval
or clearance pending with the FDA. The Company is not aware of any facts which
are reasonably likely to cause (A) the withdrawal, or recall of any products
sold or intended to be sold by the Company, or (B) a change in the marketing
classification or labeling of any such products, except as would not reasonably
be expected to result in a Material Adverse Effect, (C) a termination or
suspension of marketing clearance of any such products, or (D) a suspension or
revocation of any of the Company’s Authorizations. The Company has not received
notice (whether complete or pending) of any proceeding seeking recall,
suspension or seizure of any products sold or intended to be sold by the
Company.



--------------------------------------------------------------------------------



 



16

     (tt) Suppliers. No supplier of merchandise to the Company has ceased
shipments of merchandise to the Company, which cessation would result in a
Material Adverse Effect.
     (uu) Studies, Tests and Trials. To the Company’s knowledge, the
descriptions of and information regarding the studies, tests and trials, and the
data and results derived therefrom, contained in the Registration Statement, the
Time of Sale Information and the Prospectus are accurate and complete in all
material respects and the Company, after due inquiry, is not aware of any other
studies, tests, trials, presentations, publications or other information
relating to the Company’s products that are not described in the Registration
Statement, the Time of Sale Information and the Prospectus and that could
reasonably call into question the validity, completeness, or accuracy of any
study, test, trial, results or data described in the Registration Statement, the
Time of Sale Information and the Prospectus when viewed in the context in which
such studies, tests, trials results, or data are described therein.
     4. Further Agreements of the Company. The Company covenants and agrees with
each Underwriter that:
     (a) Required Filings. The Company will file the final Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rule 430A, 430B
or 430C under the Securities Act, will file any Issuer Free Writing Prospectus
to the extent required by Rule 433 under the Securities Act; and the Company
will furnish copies of the Prospectus and each Issuer Free Writing Prospectus
(to the extent not previously delivered) to the Underwriters in New York City
prior to 10:00 A.M., New York City time, on the business day next succeeding the
date of this Agreement in such quantities as the Representatives may reasonably
request.
     (b) Delivery of Copies. The Company will deliver, without charge, (i) to
the Representatives, five signed copies of the Registration Statement as
originally filed and each amendment thereto, in each case including all exhibits
and consents filed therewith; and (ii) to each Underwriter (A) a conformed copy
of the Registration Statement as originally filed and each amendment thereto
(without exhibits) and (B) during the Prospectus Delivery Period (as defined
below), as many copies of the Prospectus (including all amendments and
supplements thereto) and each Issuer Free Writing Prospectus as the
Representatives may reasonably request. As used herein, the term “Prospectus
Delivery Period” means such period of time after the first date of the public
offering of the Shares as in the opinion of counsel for the Underwriters a
prospectus relating to the Shares is required by law to be delivered (or
required to be delivered but for Rule 172 under the Securities Act) in
connection with sales of the Shares by any Underwriter or dealer.
     (c) Amendments or Supplements, Issuer Free Writing Prospectuses. Before
preparing, using, authorizing, approving, referring to or filing any Issuer Free
Writing Prospectus, and before filing any amendment or supplement to the
Registration Statement or the Prospectus, the Company will furnish to the
Representatives and counsel for the Underwriters a copy of the proposed Issuer
Free Writing Prospectus, amendment or supplement for review and will not
prepare, use, authorize, approve, refer to or file any such Issuer Free Writing
Prospectus



--------------------------------------------------------------------------------



 



17

or file any such proposed amendment or supplement to which the Representatives
reasonably objects.
     (d) Notice to the Representatives. The Company will advise the
Representatives promptly, and confirm such advice in writing, (i) when the
Registration Statement has become effective; (ii) when any amendment to the
Registration Statement has been filed or becomes effective; (iii) when any
supplement to the Prospectus or any Issuer Free Writing Prospectus or any
amendment to the Prospectus has been filed; (iv) of any request by the
Commission for any amendment to the Registration Statement or any amendment or
supplement to the Prospectus or the receipt of any comments from the Commission
relating to the Registration Statement or any other request by the Commission
for any additional information; (v) of the issuance by the Commission of any
order suspending the effectiveness of the Registration Statement or preventing
or suspending the use of any Preliminary Prospectus or the Prospectus or the
initiation or threatening of any proceeding for that purpose or pursuant to
Section 8A of the Securities Act; (vi) of the occurrence of any event within the
Prospectus Delivery Period as a result of which the Prospectus, the Time of Sale
Information or any Issuer Free Writing Prospectus as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances existing when the
Prospectus, the Time of Sale Information or any such Issuer Free Writing
Prospectus is delivered to a purchaser, not misleading; and (vii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Shares for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
best efforts to prevent the issuance of any such order suspending the
effectiveness of the Registration Statement, preventing or suspending the use of
any Preliminary Prospectus or the Prospectus or suspending any such
qualification of the Shares and, if any such order is issued, will obtain as
soon as possible the withdrawal thereof.
     (e) Ongoing Compliance. (1) If during the Prospectus Delivery Period
(i) any event shall occur or condition shall exist as a result of which the
Prospectus as then amended or supplemented would include any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances existing when the Prospectus is delivered to a purchaser, not
misleading or (ii) it is necessary to amend or supplement the Prospectus to
comply with law, the Company will immediately notify the Underwriters thereof
and forthwith prepare and, subject to paragraph (c) above, file with the
Commission and furnish to the Underwriters and to such dealers as the
Representatives may designate, such amendments or supplements to the Prospectus
as may be necessary so that the statements in the Prospectus as so amended or
supplemented will not, in the light of the circumstances existing when the
Prospectus is delivered to a purchaser, be misleading or so that the Prospectus
will comply with law and (2) if at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances, not misleading or
(ii) it is necessary to amend or supplement the Time of Sale Information to
comply with law, the Company will immediately notify the Underwriters thereof
and forthwith prepare and, subject to paragraph (c) above, file with the
Commission (to the



--------------------------------------------------------------------------------



 



18

extent required) and furnish to the Underwriters and to such dealers as the
Representatives may designate, such amendments or supplements to the Time of
Sale Information as may be necessary so that the statements in the Time of Sale
Information as so amended or supplemented will not, in the light of the
circumstances, be misleading or so that the Time of Sale Information will comply
with law.
     (f) Blue Sky Compliance. The Company will qualify the Shares for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representatives shall reasonably request and will continue such qualifications
in effect so long as required for distribution of the Shares; provided that the
Company shall not be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify, (ii) file any general consent to service of
process in any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.
     (g) Earning Statement. The Company will make generally available to its
security holders and the Representatives as soon as practicable an earning
statement that satisfies the provisions of Section 11(a) of the Securities Act
and Rule 158 of the Commission promulgated thereunder covering a period of at
least twelve months beginning with the first fiscal quarter of the Company
occurring after the “effective date” (as defined in Rule 158) of the
Registration Statement.
     (h) Clear Market. For a period of 180 days after the date of the initial
public offering of the Shares, the Company will not (i) offer, pledge, announce
the intention to sell, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase or otherwise transfer or dispose of, directly or indirectly,
any shares of Stock or any securities convertible into or exercisable or
exchangeable for Stock or (ii) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Stock, whether any such transaction described in clause (i) or (ii) above is
to be settled by delivery of Stock or such other securities, in cash or
otherwise, without the prior written consent of JPMorgan and Piper Jaffray & Co.
(“Piper Jaffray”), other than the Shares to be sold hereunder and any shares of
Stock of the Company issued upon the exercise of options granted under existing
employee stock option plans. Notwithstanding the foregoing, if (1) during the
last 17 days of the 180-day restricted period, the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(2) prior to the expiration of the 180-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 180-day period, the restrictions imposed by
this Agreement shall continue to apply until the expiration of the 18-day period
beginning on the issuance of the earnings release or the occurrence of the
material news or material event.
     (i) Use of Proceeds. The Company will apply the net proceeds from the sale
of the Shares as described in the Registration Statement, the Time of Sale
Information and the Prospectus under the heading “Use of Proceeds”.



--------------------------------------------------------------------------------



 



19

     (j) No Stabilization. The Company will not take, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Shares.
     (k) Reports. So long as the Shares are outstanding, the Company will
furnish to the Representatives, as soon as they are available, copies of all
reports or other communications (financial or other) furnished to holders of the
Shares, and copies of any reports and financial statements furnished to or filed
with the Commission or any national securities exchange or automatic quotation
system.
     (l) Record Retention. The Company will, pursuant to reasonable procedures
developed in good faith, retain copies of each Issuer Free Writing Prospectus
that is not filed with the Commission in accordance with Rule 433 under the
Securities Act.
     (m) Filings. The Company will file with the Commission such reports as may
be required by Rule 463 under the Securities Act.
     (n) Sarbanes - Oxley Act. The Company and its subsidiaries will maintain
such controls and other procedures, including without limitation those required
by Sections 302 and 906 of the Sarbanes-Oxley Act and the applicable regulations
thereunder, that are designed to ensure that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the Commission’s rules and forms, including without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure, to ensure that material information
relating to the Company, including its subsidiaries, is made known to them by
others within those entities. The Company and its subsidiaries will comply with
all effective applicable provisions of the Sarbanes-Oxley Act.
     5. Certain Agreements of the Underwriters. Each Underwriter hereby
represents and agrees that:
     (a) It has not and will not use, authorize use of, refer to, or participate
in the planning for use of, any “free writing prospectus”, as defined in
Rule 405 under the Securities Act (which term includes use of any written
information furnished to the Commission by the Company and not incorporated by
reference into the Registration Statement and any press release issued by the
Company) other than (i) a free writing prospectus that, solely as a result of
use by such underwriter, would not trigger an obligation to file such free
writing prospectus with the Commission pursuant to Rule 433 (other than a free
writing prospectus permitted under clause (c)), (ii) any Issuer Free Writing
Prospectus listed on Annex B or prepared pursuant to Section 3(c) or Section
4(c) above, or (iii) any free writing prospectus prepared by such underwriter
and



--------------------------------------------------------------------------------



 



20

approved by the Company in advance in writing (each such free writing prospectus
referred to in clauses (i) or (iii), an “Underwriter Free Writing Prospectus”).
     (b) It has not and will not distribute any Underwriter Free Writing
Prospectus referred to in clause (a)(i) in a manner reasonably designed to lead
to its broad unrestricted dissemination.
     (c) It has not and will not, without the prior written consent of the
Company, use any free writing prospectus that contains the final terms of the
Shares unless such terms have previously been included in a free writing
prospectus filed with the Commission; provided that Underwriters may use a term
sheet substantially in the form of Annex C hereto without the consent of the
Company; provided further that any Underwriter using such term sheet shall
notify the Company, and provide a copy of such term sheet to the Company, prior
to, or substantially concurrently with, the first use of such term sheet.
     (d) It will, pursuant to reasonable procedures developed in good faith,
retain copies of each free writing prospectus used or referred to by it, in
accordance with Rule 433 under the Securities Act.
     (e) It is not subject to any pending proceeding under Section 8A of the
Securities Act with respect to the offering (and will promptly notify the
Company if any such proceeding against it is initiated during the Prospectus
Delivery Period).
     6. Conditions of Underwriters’ Obligations. The obligation of each
Underwriter to purchase the Underwritten Shares on the Closing Date or the
Option Shares on the Additional Closing Date, as the case may be, as provided
herein is subject to the performance by the Company of its covenants and other
obligations hereunder and to the following additional conditions:
     (a) Registration Compliance; No Stop Order. No order suspending the
effectiveness of the Registration Statement shall be in effect, and no
proceeding for such purpose or pursuant to Section 8A under the Securities Act
shall be pending before or threatened by the Commission; the Prospectus and each
Issuer Free Writing Prospectus shall have been timely filed with the Commission
under the Securities Act (in the case of an Issuer Free Writing Prospectus, to
the extent required by Rule 433 under the Securities Act) and in accordance with
Section 4(a) hereof; and all requests by the Commission for additional
information shall have been complied with to the reasonable satisfaction of the
Representatives.
     (b) Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct on the date hereof and on
and as of the Closing Date or the Additional Closing Date, as the case may be;
and the statements of the Company and its officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date or the Additional Closing Date, as the case may be.



--------------------------------------------------------------------------------



 



21

     (c) No Downgrade. Subsequent to the execution and delivery of this
Agreement, (i) no downgrading shall have occurred in the rating accorded any
securities or preferred stock of or guaranteed by the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization”, as
such term is defined by the Commission for purposes of Rule 436(g)(2) under the
Securities Act and (ii) no such organization shall have publicly announced that
it has under surveillance or review, or has changed its outlook with respect to,
its rating of any securities or preferred stock of or guaranteed by the Company
or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).
     (d) No Material Adverse Change. No event or condition of a type described
in Section 3(f) hereof shall have occurred or shall exist, which event or
condition is not described in the Time of Sale Information (excluding any
amendment or supplement thereto) and the Prospectus (excluding any amendment or
supplement thereto) and the effect of which in the judgment of the
Representatives makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Shares on the Closing Date or the Additional
Closing Date, as the case may be, on the terms and in the manner contemplated by
this Agreement, the Time of Sale Information and the Prospectus.
     (e) Officer’s Certificate. The Representatives shall have received on and
as of the Closing Date or the Additional Closing Date, as the case may be, a
certificate of the chief financial officer or chief accounting officer of the
Company and one additional senior executive officer of the Company who is
satisfactory to the Representatives (i) confirming that such officers have
carefully reviewed the Registration Statement, the Time of Sale Information and
the Prospectus and, to the best knowledge of such officers, the representations
set forth in Sections 3(b) and 3(d) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company in this Agreement
are true and correct and that the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to such Closing Date and (iii) to the effect set forth in paragraphs
(a), (c) and (d) above.
     (f) Comfort Letters. On the date of this Agreement and on the Closing Date
or the Additional Closing Date, as the case may be, Ernst & Young LLP shall have
furnished to the Representatives, at the request of the Company, letters, dated
the respective dates of delivery thereof and addressed to the Underwriters, in
form and substance reasonably satisfactory to the Representatives, containing
statements and information of the type customarily included in accountants’
“comfort letters” to underwriters with respect to the financial statements and
certain financial information contained in the Registration Statement, the Time
of Sale Information and the Prospectus; provided, that the letter delivered on
the Closing Date or the Additional Closing Date, as the case may be shall use a
“cut-off” date no more than three business days prior to such Closing Date or
such Additional Closing Date, as the case may be.
     (g) Opinion of Counsel for the Company. Reed Smith LLP, counsel for the
Company, shall have furnished to the Representatives, at the request of the
Company, their written opinion, dated the Closing Date or the Additional Closing
Date, as the case may be, and



--------------------------------------------------------------------------------



 



22

addressed to the Underwriters, in form and substance reasonably satisfactory to
the Representatives, to the effect set forth in Annex A hereto.
     (h) Opinion of Regulatory Counsel for the Company. Reed Smith LLP,
regulatory counsel for the Company, shall have furnished to the Representatives,
at the request of the Company, their written opinion, dated the Closing Date or
the Additional Closing Date, as the case may be, and addressed to the
Underwriters, with respect to such matters as the Representatives may reasonably
request.
     (i) Opinion of O’Melveny & Myers LLP. O’Melveny & Myers LLP, intellectual
property counsel for the Company, shall have furnished to the Representatives,
at the request of the Company, their written opinion, dated the Closing Date or
the Additional Closing Date, as the case may be, and addressed to the
Underwriters, with respect to such matters as the Representatives may reasonably
request.
     (j) Opinion of Leydig, Voit & Mayer, Ltd. Leydig, Voit & Mayer, Ltd.,
intellectual property counsel for the Company, shall have furnished to the
Representatives, at the request of the Company, their written opinion, dated the
Closing Date or the Additional Closing Date, as the case may be, and addressed
to the Underwriters, with respect to such matters as the Representatives may
reasonably request.
     (k) Opinion of Canter IP Law, Inc. Canter IP Law, Inc., intellectual
property counsel for the Company, shall have furnished to the Representatives,
at the request of the Company, its written opinion, dated the Closing Date or
the Additional Closing Date, as the case may be, and addressed to the
Underwriters, with respect to such matters as the Representatives may reasonably
request.
     (l) Opinion of Counsel for the Underwriters. The Representatives shall have
received on and as of the Closing Date or the Additional Closing Date, as the
case may be, an opinion of Morrison & Foerster LLP, counsel for the
Underwriters, with respect to such matters as the Representatives may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.
     (m) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date or the Additional Closing Date, as the case may be,
prevent the issuance or sale of the Shares; and no injunction or order of any
federal, state or foreign court shall have been issued that would, as of the
Closing Date or the Additional Closing Date, as the case may be, prevent the
issuance or sale of the Shares.
     (n) Good Standing. The Representatives shall have received on and as of the
Closing Date or the Additional Closing Date, as the case may be, satisfactory
evidence of the good standing of the Company and its subsidiaries in their
respective jurisdictions of organization and their good standing as foreign
entities in such other jurisdictions as the Representatives may



--------------------------------------------------------------------------------



 



23

reasonably request, in each case in writing or any standard form of
telecommunication from the appropriate Governmental Authorities of such
jurisdictions.
     (o) Exchange Listing. The Shares to be delivered on the Closing Date or
Additional Closing Date, as the case may be, shall have been approved for
listing on the Nasdaq National Market, subject to official notice of issuance.
     (p) Lock-up Agreements. The “lock-up” agreements, each substantially in the
form of Exhibit A hereto, between you and certain shareholders, officers and
directors of the Company relating to sales and certain other dispositions of
shares of Stock or certain other securities, delivered to you on or before the
date hereof, shall be full force and effect on the Closing Date or Additional
Closing Date, as the case may be.
     (q) Additional Documents. On or prior to the Closing Date or the Additional
Closing Date, as the case may be, the Company shall have furnished to the
Representatives such further certificates and documents as the Representatives
may reasonably request.
     All opinions, letters, certificates and evidence mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Underwriters.
     7. Indemnification and Contribution.
     (a) Indemnification of the Underwriters. The Company agrees to indemnify
and hold harmless each Underwriter, its affiliates, directors and officers and
each person, if any, who controls such Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other expenses incurred in connection with any suit,
action or proceeding or any claim asserted, as such fees and expenses are
incurred), joint or several, that arise out of, or are based upon, (i) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary in order to
make the statements therein, not misleading, (ii) or any untrue statement or
alleged untrue statement of a material fact contained in the Prospectus (or any
amendment or supplement thereto), any Issuer Free Writing Prospectus or any Time
of Sale Information (including any Time of Sale Information that has
subsequently been amended), or caused by any omission or alleged omission to
state therein a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading, in
each case except insofar as such losses, claims, damages or liabilities arise
out of, or are based upon, any untrue statement or omission or alleged untrue
statement or omission made in reliance upon and in conformity with any
information relating to any Underwriter furnished to the Company in writing by
such Underwriter through the Representatives expressly for use therein, it being
understood and agreed that the only such information furnished by any
Underwriter consists of the information described as such in subsection
(b) below.



--------------------------------------------------------------------------------



 



24

     (b) Indemnification of the Company. Each Underwriter agrees, severally and
not jointly, to indemnify and hold harmless the Company, its directors, its
officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act to the same extent as the indemnity set forth in
paragraph (a) above, but only with respect to any losses, claims, damages or
liabilities that arise out of, or are based upon, any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Underwriter furnished to the
Company in writing by such Underwriter through the Representatives expressly for
use in the Registration Statement, the Prospectus (or any amendment or
supplement thereto), any Issuer Free Writing Prospectus or any Time of Sale
Information, it being understood and agreed upon that the only such information
furnished by any Underwriter consists of the following information in the
Prospectus furnished on behalf of each Underwriter: the concession and
reallowance figures appearing in the third paragraph under the caption
“Underwriting”.
     (c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under this Section 7 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 7. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person (who shall not,
without the consent of the Indemnified Person, be counsel to the Indemnifying
Person) to represent the Indemnified Person in such proceeding and shall pay the
fees and expenses of such counsel related to such proceeding, as incurred. In
any such proceeding, any Indemnified Person shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Person unless (i) the Indemnifying Person and the
Indemnified Person shall have mutually agreed to the contrary or (ii) the
Indemnifying Person has failed within a reasonable time to retain counsel
reasonably satisfactory to the Indemnified Person. It is understood and agreed
that the Indemnifying Person shall not, in connection with any proceeding or
related proceeding in the same jurisdiction, be liable for the fees and expenses
of more than one separate firm (in addition to any local counsel) for all
Indemnified Persons, and that all such fees and expenses shall be paid or
reimbursed as they are incurred. Any such separate firm for any Underwriter, its
affiliates, directors and officers and any control persons of such Underwriter
shall be designated in writing by JPMorgan and Piper Jaffray and any such
separate firm for the Company, its directors, its officers who signed the
Registration Statement and any control persons of the Company shall be
designated in writing by the Company. The Indemnifying Person shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Person agrees to indemnify each Indemnified
Person



--------------------------------------------------------------------------------



 



25

from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an Indemnified Person
shall have requested that an Indemnifying Person reimburse the Indemnified
Person for fees and expenses of counsel as contemplated by this paragraph, the
Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (x) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (y) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
     (d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Underwriters, on the
other, from the offering of the Shares or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company, on the one hand, and the
Underwriters, on the other, in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the
Company, on the one hand, and the Underwriters, on the other, shall be deemed to
be in the same respective proportions as the net proceeds (before deducting
expenses) received by the Company from the sale of the Shares and the total
underwriting discounts and commissions received by the Underwriters in
connection therewith, in each case as set forth in the table on the cover of the
Prospectus, bear to the aggregate offering price of the Shares. The relative
fault of the Company, on the one hand, and the Underwriters, on the other, shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or by the
Underwriters and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
     (e) Limitation on Liability. The Company and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 7 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the losses,
claims, damages and liabilities referred to in paragraph (d) above shall be
deemed to



--------------------------------------------------------------------------------



 



26

include, subject to the limitations set forth above, any legal or other expenses
incurred by such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 7, in no event shall an
Underwriter be required to contribute any amount in excess of the amount by
which the total underwriting discounts and commissions received by such
Underwriter with respect to the offering of the Shares exceeds the amount of any
damages that such Underwriter has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Underwriters’
obligations to contribute pursuant to this Section 7 are several in proportion
to their respective purchase obligations hereunder and not joint.
     (f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.
     8. Effectiveness of Agreement. This Agreement shall become effective upon
the execution and delivery hereof by the parties hereto.
     9. Termination. This Agreement may be terminated in the absolute discretion
of JPMorgan and Piper Jaffray, by notice to the Company, if after the execution
and delivery of this Agreement and prior to the Closing Date or, in the case of
the Option Shares, prior to the Additional Closing Date (i) trading generally
shall have been suspended or materially limited on or by any of the New York
Stock Exchange, the American Stock Exchange, the National Association of
Securities Dealers, Inc., the Chicago Board Options Exchange, the Chicago
Mercantile Exchange or the Chicago Board of Trade; (ii) trading of any
securities issued or guaranteed by the Company shall have been suspended on any
exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of JPMorgan and Piper
Jaffray, is material and adverse and makes it impracticable or inadvisable to
proceed with the offering, sale or delivery of the Shares on the Closing Date or
the Additional Closing Date, as the case may be, on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Prospectus;
or (v) the representation in Section 3(b) is incorrect in any respect.
     10. Defaulting Underwriter. (a) If, on the Closing Date or the Additional
Closing Date, as the case may be, any Underwriter defaults on its obligation to
purchase the Shares that it has agreed to purchase hereunder on such date, the
non-defaulting Underwriters may in their discretion arrange for the purchase of
such Shares by other persons satisfactory to the Company on the terms contained
in this Agreement. If, within 36 hours after any such default by any
Underwriter, the non-defaulting Underwriters do not arrange for the purchase of
such Shares, then the Company shall be entitled to a further period of 36 hours
within which to procure other persons satisfactory to the non-defaulting
Underwriters to purchase such Shares on such terms. If other persons become
obligated or agree to purchase the Shares of a defaulting Underwriter, either
the



--------------------------------------------------------------------------------



 



27

non-defaulting Underwriters or the Company may postpone the Closing Date or the
Additional Closing Date, as the case may be, for up to five full business days
in order to effect any changes that in the opinion of counsel for the Company or
counsel for the Underwriters may be necessary in the Registration Statement and
the Prospectus or in any other document or arrangement, and the Company agrees
to promptly prepare any amendment or supplement to the Registration Statement
and the Prospectus that effects any such changes. As used in this Agreement, the
term “Underwriter” includes, for all purposes of this Agreement unless the
context otherwise requires, any person not listed in Schedule 1 hereto that,
pursuant to this Section 10, purchases Shares that a defaulting Underwriter
agreed but failed to purchase.
     (b) If, after giving effect to any arrangements for the purchase of the
Shares of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Company as provided in paragraph (a) above, the aggregate
number of Shares that remain unpurchased on the Closing Date or the Additional
Closing Date, as the case may be does not exceed one-eleventh of the aggregate
number of Shares to be purchased on such date, then the Company shall have the
right to require each non-defaulting Underwriter to purchase the number of
Shares that such Underwriter agreed to purchase hereunder on such date plus such
Underwriter’s pro rata share (based on the number of Shares that such
Underwriter agreed to purchase on such date) of the Shares of such defaulting
Underwriter or Underwriters for which such arrangements have not been made.
     (c) If, after giving effect to any arrangements for the purchase of the
Shares of a defaulting Underwriter or Underwriters by the non-defaulting
Underwriters and the Company as provided in paragraph (a) above, the aggregate
number of Shares that remain unpurchased on the Closing Date or the Additional
Closing Date, as the case may be, exceeds one-eleventh of the aggregate amount
of Shares to be purchased on such date, or if the Company shall not exercise the
right described in paragraph (b) above, then this Agreement or, with respect to
any Additional Closing Date, the obligation of the Underwriters to purchase
Shares on the Additional Closing Date, as the case may be, shall terminate
without liability on the part of the non-defaulting Underwriters. Any
termination of this Agreement pursuant to this Section 10 shall be without
liability on the part of the Company, except that the Company will continue to
be liable for the payment of expenses as set forth in Section 11 hereof and
except that the provisions of Section 7 hereof shall not terminate and shall
remain in effect.
     (d) Nothing contained herein shall relieve a defaulting Underwriter of any
liability it may have to the Company or any non-defaulting Underwriter for
damages caused by its default.
     11. Payment of Expenses. (a) Whether or not the transactions contemplated
by this Agreement are consummated or this Agreement is terminated, the Company
will pay or cause to be paid all costs and expenses incident to the performance
of its obligations hereunder, including without limitation, (i) the costs
incident to the authorization, issuance, sale, preparation and delivery of the
Shares and any taxes payable in that connection; (ii) the costs incident to the
preparation, printing and filing under the Securities Act of the Registration
Statement, the Preliminary Prospectus, any Issuer Free Writing Prospectus, any
Time of Sale Information and the Prospectus (including all exhibits, amendments
and supplements thereto) and the distribution



--------------------------------------------------------------------------------



 



28

thereof; (iii) the costs of reproducing and distributing this Agreement;
(iv) the fees and expenses of the Company’s counsel and independent accountants;
(v) the fees and expenses incurred in connection with the registration or
qualification and determination of eligibility for investment of the Shares
under the laws of such jurisdictions as the Representatives may designate and
the preparation, printing and distribution of a Blue Sky Memorandum (including
the related fees and expenses of counsel for the Underwriters); (vi) the cost of
preparing stock certificates; (vii) the costs and charges of any transfer agent
and any registrar; (viii) all expenses and application fees incurred in
connection with any filing with, and clearance of the offering by, the National
Association of Securities Dealers, Inc.; (ix) all expenses incurred by the
Company in connection with any “road show” presentation to potential investors;
(x) all expenses and application fees related to the listing of the Shares on
the Nasdaq National Market; and (xi) all other costs and expenses incident to
the performance of its obligations hereunder that are not otherwise specifically
provided for herein.
     (b) If (i) this Agreement is terminated pursuant to clauses (ii) or (v) of
Section 9, (ii) the Company for any reason fails to tender the Shares for
delivery to the Underwriters, or (iii) the Underwriters decline to purchase the
Shares for any reason permitted under this Agreement (other than following a
termination pursuant to clauses (i), (iii) or (iv) of Section 9), the Company
agrees to reimburse the Underwriters for all out-of-pocket costs and expenses
(including the fees and expenses of their counsel) reasonably incurred by the
Underwriters in connection with this Agreement and the offering contemplated
hereby.
     12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to in Section 7 hereof. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Shares from any Underwriter shall be deemed to be a successor
merely by reason of such purchase.
     13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company and the Underwriters
contained in this Agreement or made by or on behalf of the Company or the
Underwriters pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Shares and shall remain
in full force and effect, regardless of any termination of this Agreement or any
investigation made by or on behalf of the Company or the Underwriters.
     14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; and (d) the term “significant subsidiary” has the meaning
set forth in Rule 1-02 of Regulation S-X under the Exchange Act.



--------------------------------------------------------------------------------



 



29

     15. Miscellaneous. (a) Authority of JPMorgan and Piper Jaffray. Any action
by the Underwriters hereunder may be taken by JPMorgan and Piper Jaffray on
behalf of the Underwriters, and any such action taken by JPMorgan and Piper
Jaffray shall be binding upon the Underwriters.
     (b) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Underwriters
shall be given to the Representatives c/o J.P. Morgan Securities Inc., 277 Park
Avenue, New York, New York 10172 (fax: (212) 622-8358); Attention: Equity
Syndicate Desk, and c/o Piper Jaffray & Co., 800 Nicollet Mall, Minneapolis,
Minnesota 55402 (fax: (612) 303-6220; Attention: Equity Capital Markets. Notices
to the Company shall be given to it at Volcano Corporation, 2870 Kilgore Road,
Rancho Cordova, California 95670 (fax: (916) 638-8812); Attention: Chief
Executive Officer.
     (c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
     (d) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.
     (e) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
     (f) Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.



--------------------------------------------------------------------------------



 



30

     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

VOLCANO CORPORATION

      By   /s/ R. Scott Huennekens       Name: R. Scott Huennekens      
Title: President and Chief Executive Officer    

Accepted: June 14, 2006
J.P. MORGAN SECURITIES INC.
For itself and on behalf of the
several Underwriters listed
in Schedule 1 hereto.
 

         
By
  /s/ Matthew McGrath    
 
 
 
Matthew McGrath
Vice President    

 
PIPER JAFFRAY & CO.
For itself and on behalf of the
several Underwriters listed
in Schedule 1 hereto.
 

         
By
  /s/ Rakesh Mehta    
 
 
 
Rakesh Mehta
Vice President    



--------------------------------------------------------------------------------



 



31

Schedule 1

          Underwriter   Number of Shares  
 
       
J.P. Morgan Securities Inc.
   
2,380,000
 
Piper Jaffray & Co.
   
2,380,000
 
Bear, Stearns & Co., Inc.
   
1,360,000
 
Cowen and Company, LLC
   
   680,000
 
 
       
 
       
 
       
 
     
Total
   
6,800,000
 



--------------------------------------------------------------------------------



 



32

Annex A
Form of Opinion of Counsel for the Company
     (a) The Registration Statement was declared effective under the Securities
Act as of the date specified in such opinion; each of the Preliminary Prospectus
and the Prospectus was filed with the Commission pursuant to the subparagraph of
Rule 424(b) under the Securities Act specified in such opinion on the date
specified therein; and no order suspending the effectiveness of the Registration
Statement has been issued and no proceeding for that purpose or pursuant to
Section 8A of the Securities Act against the Company or in connection with the
offering is pending or, to the best knowledge of such counsel, threatened by the
Commission.
     (b) The Registration Statement, the Preliminary Prospectus, each Issuer
Free Writing Prospectus included in the Time of Sale Information and the
Prospectus (other than the financial statements and related schedules therein,
as to which such counsel need express no opinion) comply as to form in all
material respects with the requirements of the Securities Act.
     (c) The Company has been duly organized and is validly existing and in good
standing under the laws of its jurisdiction of organization, is duly qualified
to do business and is in good standing in each jurisdiction in which its
ownership or lease of property or the conduct of its business requires such
qualification, and has all power and authority necessary to own or hold its
properties and to conduct the business in which it is engaged, except where the
failure to be so qualified or have such power or authority would not,
individually or in the aggregate, have a Material Adverse Effect.
     (d) The Company has an authorized capitalization as set forth in the
Registration Statement, the Time of Sale Information and the Prospectus under
the heading “Capitalization”; all the outstanding shares of capital stock of the
Company have been duly and validly authorized and issued and are fully paid and
non-assessable; the capital stock of the Company conforms in all material
respects to the description thereof contained in the Registration Statement, the
Time of Sale Information and the Prospectus under the heading “Description of
Capital Stock.” Except as disclosed in the Registration Statement, the Time of
Sale Information and the Prospectus, there are no preemptive rights or other
rights to subscribe for or purchase, or any restriction upon the voting or
transfer of, any shares of common stock pursuant to the Company’s Amended and
Restated Certificate of Incorporation, by-laws, or any agreement or other
instrument known to such counsel to which the Company is a party or by which the
Company is bound. Except as disclosed in the Registration Statement, the Time of
Sale Information and the Prospectus, to such counsel’s knowledge, neither the
filing of the Registration Statement nor the offering or sale of the Shares as
contemplated by the Underwriting Agreement gives rise to any rights for or
relating to the registration of any shares of common stock or other securities
of the Company.
     (e) The Company has full right, power and authority to execute and deliver
the Underwriting Agreement and to perform its obligations thereunder.



--------------------------------------------------------------------------------



 



33

     (f) The Underwriting Agreement has been duly authorized, executed and
delivered by the Company and constitutes a valid and legally binding agreement
of the Company enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally or by equitable principles
relating to enforceability.
     (g) The Shares have been duly authorized, and when delivered to and paid
for by the Underwriters in accordance with the terms of the Underwriting
Agreement, will be validly issued, fully paid and non-assessable and the
issuance of the Shares is not subject to any preemptive or similar rights.
     (h) To the best of such counsel’s knowledge, the Company is not (i) in
violation of its Amended and Restated Certificate of Incorporation or by-laws;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which it is a party or
by which it is bound or to which any of its property or assets is subject which
is filed as an exhibit to the Registration Statement; or (iii) in violation of
any law or statute or any judgment, order, rule or regulation of any court or
arbitrator or governmental or regulatory authority, except in the case of
clauses (ii) and (iii) for any such default or violation that would not,
individually or in the aggregate, have a Material Adverse Effect. To the best of
such counsel’s knowledge, no subsidiary of the Company is in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant or
condition contained in any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its property or assets is subject which is filed as an exhibit
to the Registration Statement, except for any such default or violation that
would not, individually or in the aggregate, have a Material Adverse Effect.
     (i) The execution, delivery and performance by the Company of the
Underwriting Agreement, the issuance and sale of the Shares being delivered on
the Closing Date or the Additional Closing Date, as the case may be, and
compliance by the Company with the terms of, and the consummation of the
transactions contemplated by, the Underwriting Agreement will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, any indenture, mortgage, deed of trust, loan agreement
or other agreement or instrument to which the Company or any of its subsidiaries
is a party or by which the Company or any of its subsidiaries is bound or to
which any of the property or assets of the Company or any of its subsidiaries is
subject and which is filed as an exhibit to the Registration Statement,
(ii) result in any violation of the provisions of the Amended and Restated
Certificate of Incorporation or by-laws or similar organizational documents of
the Company or any of its subsidiaries or (iii) result in the violation of any
law or statute or any judgment, order or regulation of any court or arbitrator
or governmental or regulatory authority except, in the case of clauses (i) and
(iii) above, for such conflict, breach or violation that would not, individually
or in the aggregate, have a Material Adverse Effect.



--------------------------------------------------------------------------------



 



34

     (j) No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental or regulatory
authority is required for the execution, delivery and performance by the Company
of the Underwriting Agreement, the issuance and sale of the Shares being
delivered on the Closing Date or the Additional Closing Date, as the case may
be, and compliance by the Company with the terms thereof and the consummation of
the transactions contemplated by the Underwriting Agreement, except for the
registration of the Shares under the Securities Act, compliance with the rules
of the Nasdaq National Market and such consents, approvals, authorizations,
orders and registrations or qualifications as may be required under applicable
state securities laws in connection with the purchase and distribution of the
Shares by the Underwriters.
     (k) The statements in the Registration Statement, the Time of Sale
Information and the Prospectus under the headings “Risk Factors — Anti-takeover
provisions in our amended and restated certificate of incorporation and bylaws
and Delaware law could discourage a takeover,” “Description of Capital Stock,”
“Shares Eligible for Future Sale,” “Management — Employment Agreements and
Change in Control Arrangements,” “Business — Sales, Marketing and Distribution —
Japan — Interventional Cardiology,” “Business — Sales, Marketing and
Distribution — Supply and Distribution Agreement with GE,” “Business —
Intellectual Property — Third Party Licenses,” “Management — Voting Agreement,”
“Management — Employee Benefit Plans,” “Management — 401(k) Plan,” “Management —
Managing Director Agreement,” “Management — Limitations on Liability and
Indemnification,” “Related Party Transactions — Transactions with Ferrer Freeman
& Company, LLC,” “Related Party Transactions — Transactions with Medtronic,
Inc.,” “Related Party Transactions — Sales of Preferred Stock,” in the twelfth
paragraph under the heading “Management’s Discussion and Analysis of Financial
Condition and Results of Operations — Overview,” in first through ninth
paragraphs under the heading “Underwriting” and in Part II of the Registration
Statement in items 14 and 15, to the extent that such statements constitute
summaries of the terms of stock, statutes, contracts and other documents,
matters of law or regulation or legal conclusions, fairly summarize the matters
described therein, and are accurate, in all material respects; and, to the best
knowledge of such counsel, (A) there are no current or pending legal,
governmental or regulatory actions, suits or proceedings that are required under
the Securities Act to be described in the Registration Statement and that are
not so described in the Registration Statement, the Time of Sale Information and
the Prospectus and (B) there are no statutes, regulations or contracts and other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement or described in the Registration Statement and that
have not been so filed as exhibits to the Registration Statement or described in
the Registration Statement, the Time of Sale Information and the Prospectus.
     (m) The Company is not and, after giving effect to the offering and sale of
the Shares and the application of the proceeds thereof as described in the
Registration Statement, the Time of Sale Information and the Prospectus, will
not be required to register as an “investment company” or an entity “controlled”
by an “investment company” within the meaning of the Investment Company Act.



--------------------------------------------------------------------------------



 



35

     (n) To the best knowledge of such counsel, neither the Company nor any of
its subsidiaries is a “holding company” or a “subsidiary company” of a holding
company or an “affiliate” thereof within the meaning of the Public Utility
Holding Company Act of 1935, as amended.
     (o) The Shares have been designated for inclusion in the Nasdaq National
Market.
     (p) Each of the Company’s subsidiaries has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, is duly qualified to do business and is in good standing in each
jurisdiction in which its ownership or lease of property or the conduct of its
business requires such qualification, and has all power and authority necessary
to own or hold its properties and to conduct the business in which it is
engaged, except where the failure to be so qualified or have such power or
authority would not, individually or in the aggregate, have a Material Adverse
Effect. To the best of such counsel’s knowledge, none of such subsidiaries is
(i) in violation of its respective organizational documents; (ii) in default,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the due performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which it is a party or by which it
is bound or to which any of its property or assets is subject which is filed as
an exhibit to the Registration Statement; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except in the case of clauses (ii) and
(iii) for any such default or violation that would not, individually or in the
aggregate, have a Material Adverse Effect.
     (q) The Rights Agreement has been duly authorized, executed and delivered
by the Company and constitutes a valid and legally binding agreement of the
Company enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally or by equitable principles relating
to enforceability; the Rights have been duly authorized by the Company, and,
when issued upon issuance of the Shares, will be validly issued, and the
Series A Junior Participating Preferred Stock has been duly authorized by the
Company and validly reserved for issuance upon the exercise of the Rights and,
when issued upon such exercise in accordance with the terms of the Rights
Agreement, will be validly issued, fully paid and non-assessable.
     Such counsel shall also state that they have participated in conferences
with representatives of the Company and with representatives of its independent
accountants and counsel at which conferences the contents of the Registration
Statement, the Time of Sale Information and the Prospectus and any amendment and
supplement thereto and related matters were discussed and, although such counsel
assume no responsibility for the accuracy, completeness or fairness of the
Registration Statement, the Time of Sale Information, the Prospectus and any
amendment or supplement thereto (except as expressly provided above), nothing
has come to the attention of such counsel to cause such counsel to believe that
the Registration Statement, at the time of its effective date (including the
information, if any, deemed pursuant to Rule 430A, 430B or 430C to be part of



--------------------------------------------------------------------------------



 



36

the Registration Statement at the time of effectiveness), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, that
the Time of Sale Information, at the Time of Sale (which such counsel may assume
to be the date of the Underwriting Agreement) contained any untrue statement of
a material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or that the Prospectus or any amendment or supplement
thereto as of its date and the Closing Date contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (other than the financial statements and other financial information
contained therein, as to which such counsel need express no belief).
     In rendering such opinion, such counsel may rely as to matters of fact on
certificates of responsible officers of the Company and public officials that
are furnished to the Underwriters.
     The opinion of Reed Smith LLP described above shall be rendered to the
Underwriters at the request of the Company and shall so state therein.



--------------------------------------------------------------------------------



 



37

Annex B
a. Time of Sale Information
Free Writing Prospectus dated June 14, 2006



--------------------------------------------------------------------------------



 



38

Annex C
Not Applicable
 



--------------------------------------------------------------------------------



 



39

Exhibit A
FORM OF LOCK-UP AGREEMENT
                          , 2006
J.P. MORGAN SECURITIES INC.
PIPER JAFFRAY & CO.
BEAR, STEARNS & CO., INC.
COWEN & CO., LLC
As Representatives of the
several Underwriters listed in
Schedule I to the Underwriting
Agreement referred to below
c/o J.P. Morgan Securities Inc.
277 Park Avenue
New York, NY 10172
     Re: Volcano Corporation - Public Offering
Ladies and Gentlemen:
     The undersigned understands that you, as Representatives of the several
Underwriters, propose to enter into an Underwriting Agreement (the “Underwriting
Agreement”) with Volcano Corporation, a Delaware corporation (the “Company”),
providing for the public offering (the “Public Offering”) by the several
Underwriters named in Schedule I to the Underwriting Agreement (the
“Underwriters”), of common stock of the Company (the “Securities”). Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Underwriting Agreement.
     In consideration of the Underwriters’ agreement to purchase and make the
Public Offering of the Securities, and for other good and valuable consideration
receipt of which is hereby acknowledged, the undersigned hereby agrees that,
without the prior written consent of J.P. Morgan Securities Inc. and Piper
Jaffray & Co. (which consent may be withheld in their sole discretion), the
undersigned will not, during the period ending 180 days after the date of the
prospectus relating to the Public Offering (the “Prospectus”), (1) offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Common Stock, $0.001 per share par value,
of the Company (the “Common Stock”) or any securities convertible into or
exercisable or exchangeable for Common Stock (including without limitation,
Common Stock which may be deemed to be beneficially owned by the undersigned in
accordance with the rules and regulations of the Securities and Exchange
Commission and securities which may be issued upon exercise of



--------------------------------------------------------------------------------



 



40

a stock option or warrant) or (2) enter into any swap or other agreement that
transfers, in whole or in part, any of the economic consequences of ownership of
the Common Stock, whether any such transaction described in clause (1) or
(2) above is to be settled by delivery of Common Stock or such other securities,
in cash or otherwise. In addition, the undersigned agrees that, without the
prior written consent of J.P. Morgan Securities Inc. and Piper Jaffray & Co., it
will not, during the period ending 180 days after the date of the Prospectus,
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock. Notwithstanding the foregoing, if (1) during the
last 17 days of the 180-day restricted period, the Company issues an earnings
release or material news or a material event relating to the Company occurs; or
(2) prior to the expiration of the 180-day restricted period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the 180-day period, the restrictions imposed by
this Letter Agreement shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event.
     In furtherance of the foregoing, the Company, and any duly appointed
transfer agent for the registration or transfer of the securities described
herein, are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Letter Agreement.
In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Public Offering.
     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Letter Agreement. All authority
herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.
     The undersigned understands that, if the Underwriting Agreement does not
become effective, or if the Underwriting Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock to be sold thereunder, the
undersigned shall be released from all obligations under this Letter Agreement.
The undersigned understands that the Underwriters are entering into the
Underwriting Agreement and proceeding with the Public Offering in reliance upon
this Letter Agreement.
     This Letter Agreement shall be governed by and construed in accordance with
the laws of the State of New York, without regard to the conflict of laws
principles thereof.

            Very truly yours,

      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Significant Subsidiaries
Volcano Japan Co., Ltd.
Volcano Europe, S.A./N.V.

 